Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 and 14-18 in the reply filed 
on September 14, 2021 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to
37 CPR 1.142(b) as being drawn to nonelected inventions, there being no
allowable generic or linking claim.
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 3-10 are objected to because of the following informalities: 
In Claim 3, “the density” should be --a density--
In Claim 4
“the following formula” should be --a formula as follows--
 “the maximum intensity” should be --a maximum intensity--
“the minimum intensity” should be --a minimum intensity--
“the second electrode side” should be --a side of the piezoelectric layer facing the second electrode--
In Claim 5, “the range” should be --a range--
In Claim 6, “the (100), (110), or (111) plane” should be --a (100), (110), or (111) plane--
In Claims 7-8
“the composition” should be --a composition--
“the composite oxide” should be --the perovskite-type composite oxide--
“the following formula” should be --a formula as follows--
In Claims 9-10
 “the content” should be --a content--
“the sum” should be --a sum--
“the number” should be --a number--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-11, and 14-15 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Shibata et al. (U.S. Publication No. 2011/0175488; hereinafter “Shibata”).
Regarding claim 1, Shibata discloses a piezoelectric element comprising: a first electrode (Fig. 2, 2/6 in combination); a piezoelectric layer (Fig. 2, 3), placed on (Fig. 2) or above (Fig. 2) the first electrode (Fig. 2, 2/6 in combination), containing a perovskite-type composite oxide (Fig. 2, 3; [0053]) including potassium ([0053]), sodium ([0053]), and niobium ([0053]); and a second electrode (Fig. 2, 4) placed on (Fig. 2) or above (Fig. 2) the piezoelectric layer (Fig. 2, 3), wherein the piezoelectric layer (Fig. 2, 3) further includes titanium ([0053]).  
Regarding claim 2, Shibata discloses the piezoelectric element according to Claim 1, wherein at least one of the first electrode (Fig. 2, 2/6 in combination) and the second electrode (Fig. 2, 4) contains titanium (Fig. 2, 2/6 in combination; [0052]). 
Regarding claim 6, Shibata discloses the piezoelectric element according to Claim 1, wherein the piezoelectric layer (Fig. 2, 3) is predominantly oriented in the (100), (110) (Fig. 5A, Example 4
Regarding claim 7, Shibata discloses the piezoelectric element according to Claim 1, wherein the composition of the composite oxide ([0053]) in the piezoelectric layer (Fig. 2, 3) satisfies the following formula: (Kx, Na1-x)ANbO3 where 0.1 ≤ x ≤ 0.9 ([Abstract]; [0053]) and 0.85 ≤ A ≤ 1.15  ([0054]-[0056]).
Regarding claim 8, Shibata discloses the piezoelectric element according to Claim 1, wherein the composition of the composite oxide ([0053]) in the piezoelectric layer (Fig. 2, 3) satisfies the following formula: (Kx, Na1-x)ANbO3 where 0.35 ≤ x ≤ 0.55 ([Abstract]; [0053]) and 0.85 ≤ A ≤ 1.15 ([0054]-[0056]).
Regarding claim 9, Shibata discloses the piezoelectric element according to Claim 1, wherein the content of the titanium ([0053]) in the piezoelectric layer is 20% by mole or less and 3% by mole ([0053] – “5 atoms % or less”) or more with respect to the number of moles of the niobium  ([0053]) in the piezoelectric layer (Fig. 2, 3).  
Regarding claim 10, Shibata discloses the piezoelectric element according to Claim 1, wherein the piezoelectric layer contains lithium ([0053]) and the content of the lithium is 20% by mole or less ([0053] – “5 atoms % or less”) with respect to the sum of the number of moles of the potassium ([0053]) and that of the sodium ([0053]).  
Regarding claim 11, Shibata discloses a method for manufacturing a piezoelectric element, comprising: forming a first electrode (Fig. 2, 2/6 in combination); forming a piezoelectric layer (Fig. 2, 3) containing a perovskite-type composite oxide (Fig. 2, 3; [0053]) including potassium ([0053]), sodium ([0053]) and niobium ([0053]), and titanium ([0053]) on or 2/6 in combination); and forming a second electrode (Fig. 2, 4) on (Fig. 2) or above (Fig. 2) the piezoelectric layer (Fig. 2, 3).  
Regarding claim 14, Shibata discloses a piezoelectric element-applied device comprising the piezoelectric element (Fig. 2) according to Claim 1.  
Regarding claim 15, Shibata discloses a piezoelectric element-applied device comprising the piezoelectric element (Fig. 2) according to Claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable 
over Shibata in view of Shiraki et al. (U.S. Publication No. 2014/0049138; hereinafter “Shiraki”).
Regarding claim 3, Shibata teaches the piezoelectric element according to Claim 1. Shibata does not teach the density of a leakage current is 1 X 10-6 A/cm2 or less when an electric field with an intensity of 200 kV/cm is applied to the piezoelectric layer.  
Shiraki, however, does teach the density of a leakage current is 1 X 10-6 A/cm2 ([Table 3] – “G” = “non-defective product”) or less when an electric field with an intensity of 200 kV/cm ([Table 3]) is applied to the piezoelectric layer 16).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata to include the features of Shiraki because it would prevent molar ratio deviation from the stoichiometric composition thereby producing non-defective products.  
Regarding claim 16, Shibata as modified teaches a piezoelectric element-applied device comprising the piezoelectric element (Fig. 2) according to Claim 3. 
Allowable Subject Matter

Subject to correction of all antecedent basis issues, Claims 4-5 and 17-18 are 
objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
matter:  claim 4 is considered to be allowable due to the inclusion of claim limitation: “…an unevenness of titanium in the piezoelectric layer is indicated by a U-value and the U-value is 140% or less and satisfies a formula as follows:  U = (2 x (IMAX – IMIN) / (IMAX + IMIN)) x 100 where IMAX is a maximum intensity of a signal from the titanium in a predetermined zone of the piezoelectric layer as analyzed from a side of the piezoelectric layer facing the second electrode in a depth direction by secondary ion mass spectroscopy and IMIN is a minimum intensity of the signal from the titanium in the predetermined zone of the 
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837